FILED
                            NOT FOR PUBLICATION                              DEC 21 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30014 & 11-30018

              Plaintiff - Appellee,              D.C. Nos. 1:10-cr-30038-PA-1
                                                           1:10-cr-30078-PA-1
  v.
                                                 MEMORANDUM *
JUAN ANTONIO MURO-SANCHEZ,

              Defendant - Appellant.



                  Appeal from the United States District Court
                           for the District of Oregon
                 Owen M. Panner, Senior District Judge, Presiding

                          Submitted December 19, 2011 **


Before: GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       In these consolidated appeals, Juan Muro-Sanchez appeals the sentence

imposed following his guilty plea to illegal reentry after deportation, and the

sentence imposed upon revocation of supervised release in connection with a prior


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
illegal reentry conviction. The district court applied an 8-level increase to Muro-

Sanchez’s guideline level sentence pursuant to U.S.S.G. § 2L1.2(b)(1)(C) based on

his prior conviction for second degree commercial burglary under California Penal

Code § 459.

      We agree with the parties that under United States v. Aguila-Montes de Oca,

655 F.3d 915 (9th Cir. 2011) (en banc) (per curiam), the district court erred in

treating defendant’s prior California burglary conviction as an aggravated felony.

The sentence is vacated, and remanded for resentencing in light of Aguila-Montes

de Oca.

      SENTENCE VACATED; REMANDED FOR RESENTENCING.




                                          2                                    11-30014